  Case 18-13461      Doc 15     Filed 10/05/18 Entered 10/05/18 14:35:57           Desc Main
                                  Document     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION



 In Re: ZOE GREENE                                         Chapter 13
                                                           Debtor Case No: 18-13461



                               MOTION TO EXTEND TIME



Now comes the Debtor’s counsel who respectfully requests that the Court extend the deadline set
for the filing of the remaining documents from the original date of 2018 of Thursday, October
11, 2018 to Monday, October 15, 2018

As reason therefor, the Debtor’s counsel needs further time to gather information concerning for
the proper preparation of the foregoing bankruptcy documents.




Dated: 10-05-18                                     /s/Gregory M. Sullivan, Esquire
                                                     Gregory M. Sullivan, Esq.
                                                    126 Essex Street
                                                    Malden, MA 02148
                                                    Tel. (1381)322-0090
                                                     BBO#4859130
